OPINION — AG — ** BUSES — LEGAL LENGTH **  QUESTION(1): DOES THE OPERATION OF A MOTOR BUS FOR THE TRANSPORTATION OF PASSENGERS FOR HIRE COME WITHIN THE EXCEPTIONS CONTAINED IN THE 47 O.S. 116.1 [47-116.1] (LENGTH OF VEHICLE, COMMUNICATION LINE EQUIPMENT EXCEPTIONS) ? — NEGATIVE * QUESTION(2): IN VIEW OF 47 O.S. 116.1 [47-116.1], 47 O.S. 116.4 [47-116.4] AND 47 O.S. 116.5 [47-116.5], IF A MOTOR BUS (OPERATED LAWFULLY IN THAT IT IS NOT MORE THAN 45 FEET IN LENGTH AS REQUIRED BY SAID STATUTE) BEING USED FOR THE TRANSPORTATION OF PASSENGERS FOR HIRE, BECOMES DISABLE ON THE HIGHWAY ON ONE OF ITS REGULARLY SCHEDULED TRIPS WITH THE RESULT THAT IT MUST BE TOWED INTO A REPAIR POINT, AND IF THE OVERALL LENGTH OF THE BUS PLAU THE LENGTH OF THE TOW TRUCK (VEHICLE) EXCEEDS A LENGTH OF 50 FEET, WOULD THE OKLAHOMA STATUTES REGULATING THE LENGTH OF COMBINATION OF VEHICLES BE VIOLATED BY SO TOWING SAID DISABLED BUS EVEN THOUGH NO PERMIT BE SECURED FROM THE COMMISSIONER OF PUBLIC SAFETY ? — NEGATIVE CITE: 69 O.S. 583 [69-583] [69-583], 47 O.S. 116.10 [47-116.10] (JAMES P. GARRETT)